Citation Nr: 1243735	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO.  

The appellant's father (decedent) is alleged to have had service as a member of the 20th Military Police Company in the Philippine Army during World War II.  The appellant is his surviving son.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

The Board finds that the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund for the appellant's mother has been raised by the evidence of record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction over this issue and refers it to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The decedent filed a claim for a one-time payment from the Filipino Veterans Equity Compensation Fund in February 2009, but the National Personnel Records Center (NPRC) was unable to verify his service as a member of the 20th Military Police Company in the Philippine Army.

2.  The appellant as the surviving son of the decedent is not eligible to receive the one-time payment from Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The criteria for eligibility to receive a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

However, when the law, and not the evidence, is dispositive of the claim, the above provisions regarding VA's duties to notify and assist are not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

In any event, the Board notes that, although the issue of verifying the decedent's service does not change the ultimate outcome of the issue on appeal, the RO undertook efforts to attempt to verify active service both while processing the original claim and in the appellant's claim thereafter.

In this regard, the NPRC reviewed all relevant service records submitted by the decedent and appellant asserting the decedent's service in the 20th Military Police Company of the Philippine Army from April 1945 to July 1946.  

In both November 2009 and October 2010 responses, the NPRC indicated that it was unable to identify a record of service for the decedent.  The October 2010 response specifically notes the attachment of service documents submitted by the appellant and his father.  

This effort by the RO satisfies any duty to request verification of service under Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), to the extent such a duty existed in regard to this appeal.


II.  Analysis

Under the American Recovery and Reinvestment Act (the Act), a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Section 1002(d) provides that an eligible person is any person who (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Section 1002(j)(2) provides that VA will administer its provisions in a manner consistent with VA law, including the definitions in 38 U.S.C.A. § 101, except to the extent otherwise provided in the statute.

In sum, in order to show entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, a claimant must satisfy the criteria required for establishing basic eligibility to receive the VA benefits.

The appellant claims that he is entitled to his father's payment from the Filipino Veterans Equity Compensation Fund.  The record reflects that the appellant's father died in January 2010. 

The record also reflects that attempts were made to verify the decedent's active service in the Philippine Army, as previously discussed.  However, the dispositive issue before the Board in this case is the appellant's status as a claimant.

Section 1002(c)(2) of the Act provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

The legislation does not provide for payments to surviving children.  In other words, a surviving child of an eligible person is not identified as an eligible person in his or her own right.  

Therefore, the appellant cannot collect benefits as the father's surviving beneficiary, as a matter of law.

Even if the legislation provided that the benefit could be paid to a surviving child, the record does not reflect that the decedent had qualifying service for the one-time benefit.  

The appellant, and the decedent before him, contend that the decedent had honorable service in the Military Police of the Philippine Army from April 1945 to July 1946.  

However, the decedent's pertinent information, including name, date of birth, place of birth, cited dates of service, branch of service, and original supporting documents, were submitted to the NPRC, who certified in November 2009 and October 2010 that service records for the decedent could not be identified from a search.

The record does not contain a DD Form 214, Armed Forces of the United States Report of Transfer of Discharge, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  

The decedent's Philippine Army service certification documents do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department, but rather documents from the Philippine government.  As such, these documents may not be accepted as verification of service.

In sum, the pertinent legislation does not allow for payment to surviving children of eligible persons, and even then, the record does not reflect that the decedent had qualifying service such that he would be eligible for the benefit.  

On that basis, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  

The Board has considered the appellant's sincere arguments in his written statements, but the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The claim for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


